DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hydraulic/vibratory hammer” (claim #8), “rotatable auger/external blade” (claim #9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “for releasable magnetically coupling” which is grammatically incorrect.  Please revise to “for releasable magnetic coupling” or something similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 8, 9, 16 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “about”, in claim 3 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This limitation renders the claim indefinite because it is unclear as to the metes and bounds of the claim.
Claim 4 recites the term “like concrete”.  This limitation renders the claim indefinite because it is unclear as to what is intended to be claimed (e.g. is the filling material concrete or not).  As such, it is impossible to ascertain whether this is a required part of the claims.
Claims 8 and 9 recite the terms “hydraulic/vibratory hammers” and “rotatable auger/external blade or blades” respectively.  These limitations render the claim indefinite because it is unclear as to what they are and where they are located/positioned within the context of the other claimed features of the invention.
Claim 14 recites the term “in particular”.  This limitation renders the claim indefinite because it is unclear as to whether the limitation following the term is a required part of the invention or not.  For prosecution the merits it is determined it is not. 
Claim 16 recites the term “like steel”.  This limitation renders the claim indefinite because it is unclear as to what is intended to be claimed (e.g. is the magnetizable material steel or not).  As such, it is impossible to ascertain whether this is a required part of the claims.
Claim 21 recites the limitation “with a degree”.  This limitation is indefinite because it is unclear as to what is intended to be claimed (e.g. what kind of degree is being activated with respect to the electromagnetic device).  
Claim 27 recites the limitation “according to claim 25” however claim 25 has been cancelled.  As such, this limitation renders the claim indefinite because it is unclear as to what claim #27 is intended to be dependent upon.  For prosecution on the merits, the Examiner interprets the dependency to be upon claim 18.
Claim 27 recites the limitation "the handling system" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, this limitation is indefinite because it is unclear as to whether it is the same of different feature as the previously claimed “feeding system” as it appears they move the end member in the same manner.  For prosecution on the merits, it is interpreted that they are the same feature.

Claims 1-18, 20-24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
The omitted structural cooperative relationships are:
The end member and the pile (e.g. are they the same thing, a part of one another, completely different features, a combination thereof, etc.)
The understanding of the positioning and relationship between these features is a critical element to one of ordinary skill in the art being able to understand, and construct, the invention.  Furthermore, understanding the pile and it’s type (e.g. cast-in-place or prefabricated) is critical to understanding how the invention actually works.

Claims 18 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The omitted steps are: 
Creating a borehole in the ground
Installing a pile in the ground
Claims 20-24 and 27 are similarly rejected for being dependent upon an incomplete claim.
The timing of these steps and their relationship between the existing claimed method steps is a critical element to one of ordinary skill in the art being able to understand, and construct, the invention.  Furthermore, understanding the pile and it’s type (e.g. cast-in-place or prefabricated) is critical to understanding how the invention actually works.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-12, 15, 17, 18, 20, 21 and 27 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Oh et al. (KR 20120139895 A).
Regarding claims 1, 18 and 20, Oh discloses a pile installation apparatus and method of installing comprising an elongate pile installation tool [100] for forming a bore hole and having a distal end [Figures 2, 7 & 9]; an end member [110A] for coupling to the distal end of the pile installation tool; and an electromagnetic device [110B] for releasable magnetically coupling the end member to the pile installation tool [Figure 7].
Regarding claims 2, 17 and 21, although Oh is silent as to the electromagnetic device being remotely activated via a control unit, it would have been inherent that it is remotely activated (e.g. a person cannot physically go to the bottom of the hole to detach it), and therefore it would additionally require some sort of remote control system (e.g. wired or wireless) to operate from above ground.
Regarding claim 3, Oh further discloses the outer diameter of the end member and installation tool are about the same diameter [Figures 2, 7 & 9].
Regarding claim 4, Oh further discloses disposing a filling material into the borehole after the tool has been driven into the ground [Translation page 3, Paragraph 5].
Regarding claim 5, Oh further discloses the distal end of the pile installation tool is open and in fluid communication with the filling system and the end member is configured to close at least partially the open end [via holes 120/130 and 220/230].
Regarding claims 6, 7 and 9-12, Oh further discloses a rotary drive apparatus to drive the system into the ground [20; Figure 1] comprising a rotatable auger blade [200, SW; Figure 5] and cutting element [B; Figure 6] that extends beyond an outer circumference of the end member [Figures 2, 7 & 9].
Regarding claim 15, Oh further discloses an alignment means to align the end member with respect to the open distal end of the pile installation tool [two lateral protrusions from 110A that align with the two lateral cut-outs in 210A; Figures 4 & 6].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (KR 20120139895 A).
Regarding claim 8, Oh further discloses the pile installation tool is a hollow tubular element [100 has hole 120/130 extending therethrough; Figures 2 & 4].  Although Oh discloses a rotary drilling tool to drive the pile installation tool into the ground rather than a vibratory/hydraulic hammer, it would have been obvious to one of ordinary skill in the art that a hammer could have been substituted for the drill as they are both well-known devices and functionally equivalent in the art for advancing materials into the ground and the substitution would produce the same result within the context of the invention.  
Regarding claim 16, although Oh is silent as to the pile installation tool and end member being constructed of a magnetizable material like steel, it would have been obvious to one of ordinary skill in the art that is must be such that it could be electromagnetically releasable.  Furthemore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (KR 20120139895 A) in view of Pardee (US 4496922).
Regarding claim 13, Oh fails to disclose further details of the electromagnetic device.
Pardee teaches an electromagnetically releasable coupling [Figures 1-8] comprising an annular coil [32].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the electromagnetic device of Oh by adding the annular coil as described by Pardee to provide an electromagnetic field in the desired direction to attach/detatch the installation tool and end member.

Claim(s) 22-24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (KR 20120139895 A) in view of Coombs et al. (US 6413019).
Regarding claims 22-24 and 27,  Oh fails to disclose an end member feeding system and the subsequent details thereof.
Coombs teaches a rock bolt installation system for installing a bolt into a borehole comprsing a feeding system [35] for supplying an end member [70] to the bolt installation tool [36] that is swivably coupled to the tool such that the pile installation tool and feeding system are both moveable in an axial and radial directions [Figures 1, 2 & 12-16].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of Oh by adding the feeding system as described by Coombs to decrease installation time and required man-power by automating the loading/insertion of the end member and pile installation tool with a single machine.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619